Citation Nr: 1725202	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for service-connected cold injury residuals of the right foot rated as noncompensable prior to June 30, 2011 and 10 percent disabling thereafter.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nicki Applefield, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2011 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2015 Travel Board hearing.  A transcript of this hearing is of record.

In June 2016, the Board remanded the above-listed issues.  Pursuant to the remand instructions, the RO obtained new Disability Benefit Questionnaires (DBQ) and readjudicated the matters.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a left foot cold injury and entitlement to service connection for a left hand cold injury were raised by the record at the Veteran's November 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In June 2016, the Board remanded the issue of entitlement to an increased rating for service-connected right foot injury because the Veteran asserted the February 2011 and September 2013 VA examiners did not adequately assess the severity of his right foot symptoms.  Unfortunately, it appears the January 2017 VA examiner also did not adequately address the Veteran's symptoms.

The June 2016 remand instructed the RO to schedule the Veteran for a VA examination to determine the severity of his right foot cold injury.  The September 2013 examination noted the Veteran experienced arthralgia or other pain and color changes.  A November 2013 VA examination noted the Veteran had fallen twice due to his neuropathy and there was evidence of decreased muscle strength.  A November 2014 neurology consultation report noted the Veteran had 5-7/10 sensation in the right upper extremity in the right upper extremity and right leg.  In January 2015, a neurology consultation report noted the Veteran's motor strength was 5/5 throughout "with exception of 4/5 right TA".  A May 2015 podiatry consultation noted the Veteran still experienced pain related to his cold injury and had positive trigger point referral patterns.  The January 2017 VA examiner did not note the Veteran experienced pain, color changes, or locally impaired sensation due to his cold injury.  This is inconsistent with the other medical evidence of record.

Further, the February 2011 VA examination noted the Veteran had fungal infections in his right foot.  However the examiner opined that since the Veteran had thickening of skin, onychomycosis, and a fungal infection in both feet, the infection was not the result of his cold injury.  The June 2016 Board opinion noted the Veteran was now claiming service connection for a cold injury to his left foot, and thus this opinion was inadequate.  Additionally, the Veteran has consistently complained of excessive sweating and peeling skin on his right foot, which he claims is consistent with hyperhidrosis and has reported he wears special socks to keep his feet warm and reduce sweating.  The January 2017 VA examiner did not identify any hyperhidrosis or nail abnormalities.  The examiner also did not discuss his use of "nonmedical measures such as . . . wearing extra socks" despite there being a section for it in the DBQ.
As the examiner did not address and consider the Veteran's lay statements regarding his symptoms of right foot pain, numbness, tingling, sweating, cold sensitivity, nail abnormalities, skin peeling, and discoloration, the January 2017 VA examination is of no probative value as it does not adequately evaluate the severity of the Veteran's right foot cold injury.

The June 2016 Board decision directed the RO to send the Veteran a release authorizing VA to obtain his medical records from the private facility where he was evaluated for his foot drop.  In October 2016, the RO sent the Veteran the required forms for authorizing the release of private medical records to VA.  However, that correspondence was returned as undeliverable.  Later in October 2016, the RO identified the Veteran's correct address.  However, it does not appear from the record that the RO attempted to send the release forms to the newly identified address.

With regard to the Veteran's service connection claim for right ear hearing loss, the Veteran was provided an audiological examination in January 2017.  Audiometric testing revealed puretone thresholds below 26 decibels at 1000, 2000, 3000, and 4000 Hertz.  The examiner opined the Veteran had normal hearing in his right ear.  However, audiometric testing during the February 2011 VA examination indicated the Veteran had normal to moderate sensorineural hearing loss with puretone thresholds of 30 decibels at 1000 and 2000 Hertz and 35 decibels at 3000 Hertz.  The Board finds a clarifying VA examination is necessary.

Finally, the determinations of the increased evaluation claim for a right foot injury and service connection claim for right ear hearing loss may affect the outcome of the TDIU claim.  Accordingly, the issues are inextricably intertwined, and the Veteran's TDIU claim cannot be decided until his increased evaluation claim for a right foot injury and service connection claim for right ear hearing loss have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding treatment records from the Salisbury VA Medical Center from September 2015 to the present.

2. Ask the Veteran to complete a release authorizing VA to obtain his medical records from the private facility where he was evaluated for his foot drop.  Request the records, and if they are not obtained, provide the Veteran notice of that fact and give him an opportunity to submit the records.

3. Only after obtaining the above VA and private medical records, to the extent available, then schedule the Veteran for a VA examination to determine the current severity of his service-connected right foot cold injury.  The claims file, including a copy of this REMAND, should be made available to the examiner.  

The examiner should address and consider the Veteran's lay statements regarding his symptoms of right foot pain, numbness, tingling, sweating, cold sensitivity, nail abnormalities, skin peeling, and discoloration.

All findings should be fully documented in the examination report.

4. Schedule the Veteran for a VA examination to determine whether the Veteran currently has right ear hearing loss.  If a prior diagnosis is no longer applicable, to include the September 2013 VA examiner's diagnosis of normal to moderate sensioneural hearing loss, the examiner must explain why and reconcile any conflicting evidence of record.

Then, if the examiner determines the Veteran has right ear hearing loss, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss was caused by his in-service noise exposure, or is otherwise etiologically related to service, including his January 1972 right ear complaints.

For purposes of this opinion, the examiner should assume that the Veteran sustained some degree of noise exposure as a result of his duties driving a howitzer during service.  

In addition, the examiner should acknowledge the incomplete audiometric test results at enlistment and separation.

The complete rationale for all opinions expressed must be provided.

5. Then, readjudicate the claims, including the TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


